Citation Nr: 0905496	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-19 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, including as due to exposure to Agent Orange.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to August 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
November 2003.  A statement of the case was issued in January 
2004, and a substantive appeal was received in February 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
diabetes mellitus type II, including as due to exposure to 
Agent Orange.  

Applicable law also provides that a veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; See also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Regulations further provide, in pertinent part, that 
if a veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, Type 
II diabetes mellitus (among other disorders) shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.   

The evidence of record suggests that the Veteran may have 
diabetes mellitus type II.  The veteran alleges that it is a 
result of herbicide exposure to two incidents in service.  In 
statements received in November 2003 and May 2004, the 
veteran claimed that his first exposure to Agent Orange 
occurred when his plane was en route to Thailand and had a 
layover stop in Vietnam.  In support of his claim, the 
veteran submitted two attachments.  The first attachment was 
a July 1966 permanent change of station order that showed his 
assignment to the 635th Combat Support Group (PACAF), APO San 
Francisco 96330.  The second attachment was a July 1966 
Special Order showing that the Veteran was to board Flight 
PKA 906 that was scheduled to depart at 0120 hours on August 
11, 1966.  Service personnel records show that the Veteran 
was in Thailand one day later.      

The second incident of herbicide exposure reportedly occurred 
while on active duty in Thailand.  While exposure to 
herbicides is presumed for anyone stationed in Vietnam during 
a certain time period, the same presumption does not apply to 
veteran's who served outside of Vietnam.  

In view of the Veteran's contentions and the VA's duty to 
assist, the Board believes that an attempt must be made to 
determine whether the Veteran was in fact exposed to 
herbicides during his reported layover in Vietnam and during 
his service in Thailand.  

The Board further notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the Veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate service connection claims, but he was 
not provided with notice of the type of evidence necessary to 
establish disability ratings and/or an effective date for the 
disability on appeal.  Since the appeal is being remanded for 
other reasons outlined above, it is appropriate to also 
direct that the RO furnish proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) to comply with the Court's 
holding.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should attempt to obtain 
flight log information of the flight the 
Veteran took en route to Thailand and 
verify whether a layover occurred in 
Vietnam.  If possible, information should 
be requested from the appropriate service 
unit to determine if flights to Thailand 
used to transport servicemembers 
routinely made stops in Vietnam.  

3.  The RO should also request a review 
of the Department of Defense's inventory 
of herbicide operations to verify the 
Veteran's claimed exposure to herbicides 
while stationed in Thailand.  If 
confirmation is not obtained, then the RO 
should submit a request to the U.S. Army 
Joint Services Records Research Center 
for verification of exposure to 
herbicides.  

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and determine if service 
connection is warranted for diabetes 
mellitus type II, including as due to 
exposure to Agent Orange.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


